The Chancellor.
[ * 440 ]
There is no doubt of a competent power in this Court to discharge or change a guardian appointed by the surrogate. It is done in England, whether the guardian be one at common law, or appointed by last will and testament; but in the. latter case, the Court has required very special reasons for its interference. (In the Matter of Andrews, 1 Johns. Ch. Rep. 99. Spencer v. Earl Chesterfield, Amb. 146. Wyatt, 212. 1 Ves. 160.) Here is no reason assigned why I should discharge this guardian; and, having accepted the trust, he ought not to *be permitted to lay it down when he pleases. I shall require special and sufficient cause for changing or discharging a guardian.
Motion denied.